Title: Henry Knox to Tobias Lear, 4 January 1793
From: Knox, Henry
To: Lear, Tobias



Dear Sir.
[Philadelphia] January 4th 1793

Please to submit the enclosed letter of General Wayne—Two month’s pay will go as soon as the Bank can prepare the notes. The further pay must depend upon the settlement of accounts, or the payments will get into great disorder—As general Wayne has again sent for the cornplanter, the question is shall Col. Procter go upon that business? Please to return the papers after the President shall have done with them. I am, Dear Sir, sincerely yours

H. Knox

